       Case 3:17-md-02801-JD Document 1186-1 Filed 02/27/20 Page 1 of 9




       In answering the following questions and completing this Verdict Form, you are to follow

all instructions given in the Court’s Final Jury Instructions. Your answers to each question must

be unanimous. Some of the questions contain legal terms that are defined and explained in

detail in the Final Jury Instructions. You should refer to and consider the Final Jury Instructions

as you answer the questions in this Verdict Form.

       The following terms have the following meanings:

       •   “AVX” refers to AVX Corp.

       •   “ELNA” refers to ELNA Co. Ltd. and ELNA America Inc.

       •   “Fujitsu” refers to Fujitsu Limited.

       •   “Hitachi” refers to Hitachi Chemical Co, Ltd., Hitachi AIC Inc., and Hitachi

           Chemical Co. America, Ltd.

       •   “Holy Stone Enterprise” refers to Holy Stone Enterprise Co., Ltd.

       •   “Holy Stone International” refers to Milestone Global Technology, Inc.

       •   “KEMET” refers to KEMET Corp.

       •   “Matsuo” refers to Matsuo Electric Co., Ltd.

       •    “NEC TOKIN” refers to NEC TOKIN Corp. and NEC TOKIN America, Inc.

       •   “NCC” refers to Nippon Chemi-Con Corp.

       •   “Nichicon” refers to Nichicon Corporation and Nichicon (America) Corporation.

       •   “Nissei” refers to Nissei Electric Co.

       •   “Nitsuko” refers to Nitsuko Electronics Corporation.

       •   “Okaya” refers to Okaya Electric Industries Co., Ltd. and Okaya Electric America,

           Inc.




                                                    1
       Case 3:17-md-02801-JD Document 1186-1 Filed 02/27/20 Page 2 of 9




       •   “Panasonic” refers to Panasonic Corporation, Panasonic Corporation of North

           America and SANYO Electric Co., Ltd.

       •   “ROHM” refers to ROHM Co., Ltd. and ROHM Semiconductor USA, Inc.

       •   “Rubycon” refers to Rubycon Corp. and Rubycon America.

       •   “Shinyei” refers to Shinyei Kaisha, Shinyei Technology Co., Ltd., Shinyei Capacitor

           Co., Ltd. and Shinyei Corp. of America.

       •   “Shizuki” refers to Shizuki Electric Co. Inc.

       •   “Soshin” refers to Soshin Electric Co., Ltd. and Soshin Electronics of America, Inc.

       •   “Taitsu” refers to Taitsu Corp. and Taitsu America, Inc.

       •   “Toshin Kogyo” refers to Toshin Kogyo Co. Ltd.

       •   “UCC” refers to United Chemi-Con Inc.

       •   “Vishay” refers to Vishay Polytech Co., Ltd.



We, the jury, unanimously find the following Special Verdict on the questions submitted to us:

           Please answer the questions in the order presented. Each member of the jury should

           agree in order to answer the question.



Question 1: Did Plaintiffs meet their burden to prove the existence of “an overarching scheme

[or conspiracy] to control and set the prices of their aluminum, tantalum and film capacitors sold

to United States purchasers and purchasers worldwide” from January 1, 2002 until December 31,

2013 (as used herein, “the alleged Conspiracy”)?

YES ______ NO ______




                                                2
       Case 3:17-md-02801-JD Document 1186-1 Filed 02/27/20 Page 3 of 9




           If you answer “YES,” proceed to Question 2. If you answer “NO,” do not answer any

           further questions, and have the foreperson sign and date this form.



Question 2: Did Plaintiffs meet their burden to prove that any of the following Defendants

knowingly participated in the alleged Conspiracy?

       Check YES or NO with respect to each Defendant.

           AVX

                             YES ______              NO ______

           ELNA

                             YES ______              NO ______

           Fujitsu

                             YES ______              NO ______

           Hitachi

                             YES ______              NO ______

           Holy Stone Enterprise

                             YES ______              NO ______

           Holy Stone International

                             YES ______              NO ______

           KEMET

                             YES ______              NO ______

           Matsuo

                             YES ______              NO ______

           NCC



                                               3
Case 3:17-md-02801-JD Document 1186-1 Filed 02/27/20 Page 4 of 9




                 YES ______        NO ______

  NEC TOKIN

                 YES ______        NO ______

  Nichicon

                 YES ______        NO ______

  Nissei

                 YES ______        NO ______

  Nitsuko

                 YES ______        NO ______

  Okaya

                 YES ______        NO ______

  Panasonic

                 YES ______        NO ______

  ROHM

                 YES ______        NO ______

  Rubycon

                 YES ______        NO ______

  Shinyei

                 YES ______        NO ______

  Shizuki

                 YES ______        NO ______

  Soshin

                 YES ______        NO ______



                               4
        Case 3:17-md-02801-JD Document 1186-1 Filed 02/27/20 Page 5 of 9




           Taitsu

                               YES ______             NO ______

           Toshin Kogyo

                               YES ______             NO ______

           UCC

                               YES ______             NO ______

           Vishay

                               YES ______             NO ______



           If you answer “YES” for one or more Defendants, proceed to Question 3 and answer

           the remaining questions for those Defendants only. If you answer “NO” for all

           Defendants, do not answer any further questions, and have the foreperson sign and

           date this form.



Question 3: Did Plaintiffs meet their burden to prove that any of the following Defendants

intended the alleged Conspiracy to have a direct, substantial, and reasonably foreseeable effect

on aluminum, tantalum, and film capacitors sold in the United States, and that it did in fact have

such a direct, substantial effect?

       Check YES or NO with respect to each Defendant.

           AVX

                               YES ______             NO ______

           ELNA

                               YES ______             NO ______



                                                 5
Case 3:17-md-02801-JD Document 1186-1 Filed 02/27/20 Page 6 of 9




  Fujitsu

                    YES ______       NO ______

  Hitachi

                    YES ______       NO ______

  Holy Stone Enterprise

                    YES ______       NO ______

  Holy Stone International

                    YES ______       NO ______

  KEMET

                    YES ______       NO ______

  Matsuo

                    YES ______       NO ______

  NCC

                    YES ______       NO ______

  NEC TOKIN

                    YES ______       NO ______

  Nichicon

                    YES ______       NO ______

  Nissei

                    YES ______       NO ______

  Nitsuko

                    YES ______       NO ______

  Okaya



                                 6
Case 3:17-md-02801-JD Document 1186-1 Filed 02/27/20 Page 7 of 9




                    YES ______             NO ______

  Panasonic

                    YES ______             NO ______

  ROHM

                    YES ______             NO ______

  Rubycon

                    YES ______             NO ______

  Shinyei

                    YES ______             NO ______

  Shizuki

                    YES ______             NO ______

  Soshin

                    YES ______             NO ______

  Taitsu

                    YES ______             NO ______

  Toshin Kogyo

                    YES ______             NO ______

  UCC

                    YES ______             NO ______

  Vishay

                    YES ______             NO ______

  If you answer “YES” for one or more Defendants, proceed to Question 4 and answer

  the remaining questions for those Defendants only. If you answer “NO” for all



                                     7
       Case 3:17-md-02801-JD Document 1186-1 Filed 02/27/20 Page 8 of 9




           Defendants, do not answer any further questions, and have the foreperson sign and

           date this form.



Question 4: Did Plaintiffs meet their burden to prove that all or nearly all class members paid

higher prices than they otherwise would have paid for aluminum, tantalum, and film capacitors

in the United States as a result of the alleged Conspiracy?

YES ______ NO ______

           If you answer “YES,” proceed to Question 5. If you answer “NO,” do not answer any

           further questions, and have the foreperson sign and date this form.



Question 5: Did Plaintiffs meet their burden to provide a reasonable, reliable and non-

speculative basis to determine the amount of damages, if any, that were caused to each class

member by the alleged Conspiracy?

YES ______ NO ______

           If you answer “YES,” proceed to Question 6. If you answer “NO,” do not answer any

           further questions, and have the foreperson sign and date this form.



Question 6: What amount of damages, if any, were caused to class members by the alleged

Conspiracy for the time period July 18, 2010 to December 31, 2013?

                                              $___________________________________

                                              (Fill in dollar amount in U.S. Currency).




                                                 8
      Case 3:17-md-02801-JD Document 1186-1 Filed 02/27/20 Page 9 of 9




          Please ensure that you have complied with the instructions in this form and

          answered all questions that these instructions directed you to complete. Then

          please have the foreperson sign and date this form below. After signing the

          form, please notify the Courtroom Deputy that a verdict has been reached.



Date: _________, 2020                      Foreperson of the Jury



                                           ____________________________________




                                              9
